IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER PERRY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3698

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Nancy A. Daniels, Public Defender, Steven Seliger, Assistant Public Defender,
Joanna Mauer, Assistant Public Defender, and Whitney Brummett, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.